AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3:21-mj-00112
                                                                    )
                   ROWAN MCMANIGAL                                  )
                                                                    )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 December 19, 2020               in the county of             Multnomah            in the
                       District of            Oregon            , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 1038
                                                On or about December 19, 2020, in the District of Oregon, defendant
                                                ROWAN MCMANIGAL did intentionally convey false and misleading
                                                information that they were in possession of incendiary chemical agents,
                                                under circumstances where such information may reasonably have been
                                                believed, that indicated that an activity was taking that would constitute a
                                                violation of Title 18 Chapter 40, relating to destruction of federal property by
                                                use of explosive devices.


         This criminal complaint is based on these facts:
See attached affidavit of Special Agent Micah D. Coring, US Department of Homeland Security,
Federal Protective Service




         ✔ Continued on the attached sheet.
         u


                                                                                               Complainant’s signature

                                                                                               MICAH D. CORING
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
               10:10          xxx
WHOHSKRQHDWBBBBBBBBDPSP

Date:       May 27, 2021
                                                                                                  Judge’s signature

City and state:                         Portland, Oregon
                                                                                                Printed name and title
